Matter of Dazahnae S. (Derek S.) (2015 NY Slip Op 01953)





Matter of Dazahnae S. (Derek S.)


2015 NY Slip Op 01953


Decided on March 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
JOSEPH J. MALTESE, JJ.


2013-09491
 (Docket Nos. N-33172-12, N-33173-12, N-33174-12, N-33175-12, N-33176-12, N-33177-12, N-33178-12, N-33179-12)

[*1]In the Matter of Dazahnae S. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andDerek S. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 1)In the Matter of Dijore S. (Anonymous). Administration for Children's Services, petitioner- respondent; Derek S. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 2)In the Matter of Dazah S. (Anonymous). Administration for Children's Services, petitioner- respondent;Derek S. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 3)In the Matter of Dynasty S. (Anonymous). Administration for Children's Services, petitioner- respondent; Derek S. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 4)In the Matter of Destiny B. (Anonymous). Administration for Children's Services, petitioner- respondent; Derek S. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 5)In the Matter of Desiree S. (Anonymous). Administration for Children's Services, petitioner- respondent; Derek S. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 6)In the Matter of Dominque B. (Anonymous).
Administration for Children's Services, petitioner- respondent; Derek S. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 7) [*2]In the Matter of Shameek S. (Anonymous). Administration for Children's Services, petitioner- respondent; Derek S. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 8)


Lauren Shapiro, Brooklyn, N.Y. (Ballard Spahr Stillman & Friedman LLP [Scott M. Himes], of counsel), for respondent-appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Julie Steiner of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Patricia Colella of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Kings County (Lillian Wan, J.), dated September 10, 2013. The order, insofar as appealed from, after fact-finding and dispositional hearings, directed the father to undergo a mental health evaluation.
ORDERED that the order of fact finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
At a dispositional hearing in a neglect proceeding pursuant to Family Court Act article 10, "[t]he paramount concern . . . is the best interests of the child[ren]" (Matter of Commissioner of Social Servs. of City of N.Y. v Leona W., 192 AD2d 602, 603; see Matter of Phillips N. [Joy N.], 104 AD3d 690, 691). The factors to be considered in making the determination include the parent's "capacity to properly supervise the child[ren], based on current information" and "the potential threat of future . . . neglect" (Matter of Commissioner of Social Servs. of City of N.Y. v Leona W., 192 AD2d at 603; see Matter of Eric Z. [Guang Z.], 100 AD3d 646, 648). Here, it was in the children's best interests for the Family Court to direct the father to undergo a mental health evaluation (see Matter of Salvatore M. [Nicole M.], 104 AD3d 769, 770; Matter of Jamarra S. [Jessica S.], 85 AD3d 803, 805).
The father's remaining contention is unpreserved for appellate review and, in any event, without merit.
LEVENTHAL, J.P., HALL, AUSTIN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court